Exhibit 10.1

 

Execution Version

 

ABL AMENDMENT

 

This ABL AMENDMENT, dated as of July 15, 2016 (this “Amendment”), by and among
Douglas Dynamics, Inc. (“Holdings”), Douglas Dynamics, L.L.C. (the “Company”),
Douglas Dynamics Finance Company (“DD Finance”), Fisher, LLC (“Fisher”), Trynex
International LLC (“Trynex”), Henderson Enterprises Group, Inc. (the survivor of
a merger with DDIZ Acquisition, Inc.) (“HEG”, and together with the Company, DD
Finance, Fisher and Trynex, the “Borrowers”), Henderson Products, Inc. (“HPI”)
and Acquisition Delta LLC (“Delta” and, together with Holdings and HPI, each a
“Guarantor” and collectively, the “Guarantors” and, the Guarantors together with
the Borrowers, the “Loan Parties”), the Lenders (as defined below) and JPMorgan
Chase Bank, N.A. (“JPMorgan”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders
(in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties are party to that certain Second Amended and Restated
Credit and Guaranty Agreement (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement”), dated as of
December 31, 2014, among the Loan Parties, the lenders from time to time party
thereto (the “Lenders”), the Administrative Agent, the Collateral Agent and the
certain other parties from time to time party thereto;

 

WHEREAS, the Borrowers have requested that certain amendments be made to the ABL
Credit Agreement;

 

WHEREAS, the Lenders, on the terms and conditions set forth herein, are willing
to agree to the amendments set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

I. DEFINED TERMS

 

Terms defined in the ABL Credit Agreement and not defined herein are used herein
as defined therein.

 

II. AMENDMENTS

 

The Lenders hereby agree that the ABL Credit Agreement is hereby amended as of
the Amendment Effective Date (as defined below) to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
ABL Credit Agreement attached as Exhibit A hereto.

 

III. NEW BORROWER

 

On the Amendment Effective Date, Delta shall become a party to the Credit
Agreement as a “Borrower” for all purposes of the ABL Credit Agreement and the
other Credit Documents, and Delta hereby agrees to be bound by all provisions of
the ABL Credit Agreement applicable to a Borrower.

 

--------------------------------------------------------------------------------


 

IV. EXISTING MORTGAGES

 

Within 90 days following the Amendment Effective Date (or such later date as the
Administrative Agent may agree), the Loan Parties shall deliver to the
Administrative Agent, with respect to each Mortgage encumbering a Real Estate
Asset on the Amendment Effective Date, an amendment to the existing Mortgage and
such other documents required by Section 5.12(c) of the ABL Credit Agreement.

 

V. EFFECT ON THE CREDIT DOCUMENTS

 

Except as expressly provided herein, all of the terms and provisions of the ABL
Credit Agreement and the other Credit Documents are and shall remain in full
force and effect.  This Amendment shall constitute a Credit Document for all
purposes of the ABL Credit Agreement and the other Credit Documents.  Provisions
of this Amendment are deemed incorporated into the ABL Credit Agreement as if
fully set forth therein.

 

VI. CONDITIONS

 

This Amendment shall become effective on the date of satisfaction of the
following conditions precedent (such date, the “Amendment Effective Date”):

 

(a)                                 The Administrative Agent shall have received
sufficient copies of this Amendment, executed and delivered by each applicable
Credit Party, the Administrative Agent and the each Lender.

 

(b)                                 The Administrative Agent and the Lenders and
their respective counsel shall have received originally executed copies of the
favorable written opinion of Foley & Lardner LLP, counsel for the Credit
Parties, in form and substance satisfactory to the Administrative Agent, dated
as of the Amendment Effective Date (and each Credit Party hereby instructs such
counsel to deliver such opinion to the Administrative Agent and the Lenders).

 

(c)                                  The Administrative Agent shall have
received (i) copies of each Organizational Document for each Credit Party,
certified as of a recent date prior to the Amendment Effective Date by the
appropriate governmental official or, as applicable, by an officer of such
Credit Party, (ii) signature and incumbency certificates of the officers of each
Credit Party executing the Credit Documents to which it is a party,
(iii) resolutions of the Board of Directors or similar governing body of each
Credit Party approving and authorizing the execution, delivery and performance
of this Amendment and the other Credit Documents to which it is a party,
certified as of the Amendment Effective Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment,
(iv) a good standing certificate from the applicable Governmental Authority of
each Credit Party’s jurisdiction of incorporation, organization or formation and
in each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Amendment Effective
Date, and (v) such other documents as the Administrative Agent may reasonably
request.

 

(d)                                 On the Amendment Effective Date, the
Administrative Agent shall have received a Solvency Certificate from the chief
financial officer of Holdings, dated as of the Amendment Effective Date and
addressed to the Administrative Agent and the Lenders, in form, scope and
substance satisfactory to the Administrative Agent, with appropriate attachments
and demonstrating that after giving effect to the Transactions, the Company is
and will be, and Holdings and its Subsidiaries (on a consolidated basis) are and
will be, Solvent.

 

2

--------------------------------------------------------------------------------


 

(e)                                  The terms of the Asset Purchase Agreement,
dated June 15, 2016, among Delta, Peter Paul Dejana Family Trust Dated 12/31/98,
Dejana Truck & Utility Equipment Company, Inc. and Andrew Dejana (as appointed
agent) (including all exhibits, schedules, annexes and other attachments thereto
and other agreements related thereto) (the “Purchase Agreement”) and all related
documents shall be reasonably satisfactory to the Arrangers. The acquisition of
assets pursuant to the Purchase Agreement (the “Asset Purchase”) shall be
consummated pursuant to the Purchase Agreement, substantially concurrently with
the Amendment Effective Date, and no provision thereof shall have been amended
or waived, and no consent shall have been given thereunder, in any manner
materially adverse to the interests of the Lenders without the prior written
consent of the Administrative Agent.

 

(f)                                   The Administrative Agent shall have
received, at least five (5) Business Days in advance of the Amendment Effective
Date, all documentation and other information required by Governmental
Authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including, without limitation, as required by the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001.

 

(g)                                  All fees, expenses and other amounts due
and payable to the Agents and the Lenders on the Amendment Effective Date shall
have been paid.

 

(h)                                 The Administrative Agent shall be satisfied
with the valid perfected First Priority security interest in favor of Collateral
Agent, for the benefit of the Secured Parties, in the ABL Priority Collateral
(including any assets to be acquired through the Asset Purchase that would
constitute ABL Priority Collateral once acquired).

 

(i)                                     The Purchase Agreement Representations
(as defined below) and the Specified Representations (as defined below) shall be
true and correct in all material respects (unless qualified by materiality, in
which case they shall be true and correct in all respects).

 

“Purchase Agreement Representations” means such of the representations made by
or on behalf of the Sellers (as defined in the Purchase Agreement) in the
Purchase Agreement as are material to the interests of the Lenders, but only to
the extent that the accuracy of any such representation is a condition to the
obligations of the Company (or an affiliate thereof) to close under the Purchase
Agreement or the Company (or an affiliate thereof) has the right to terminate
its obligations under the Purchase Agreement as a result of a breach of such
representations in the Purchase Agreement.

 

“Specified Representations” means the representations and warranties in the ABL
Credit Agreement relating to corporate existence and qualification, power and
authority, due authorization, execution and delivery of, and enforceability of,
this Amendment, effectiveness, validity and perfection of First Priority Liens
under the Collateral Documents, no conflicts with organizational documents,
governmental approvals, use of proceeds, Investment Company Act, compliance with
laws, solvency, OFAC, FCPA, Patriot Act, Federal Reserve margin regulations and
the Investment Company Act.

 

(j)                                    The Administrative Agent shall have
received a certificate of the Authorized Representative of the Company
certifying that (a) as of the date of signing of the Purchase Agreement, the
representations and warranties contained in the ABL Credit Agreement and the
other Credit Documents were true and correct in all material respects (or in all
respects, if qualified by materiality) on and as of such date to the same extent
as though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects
(or in all respects, if qualified by materiality) on and as of such earlier
date, (b) both before and after giving effect to this Amendment, no Event of
Default under Section 8.1(a), 8.1(f) or 8.1(g) of the ABL Credit Agreement
exists on the Amendment Effective Date.

 

3

--------------------------------------------------------------------------------


 

(k)                                 Both before and after giving effect to this
Amendment, no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) of the ABL
Credit Agreement shall exist on the Amendment Effective Date.

 

(l)                                     With respect to mortgaged real property,
the Administrative Agent shall have received a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination (and if any
improvements on such mortgaged property are located in a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the applicable Credit Parties and (ii) evidence of
flood insurance in form and substance reasonably satisfactory to the
Administrative Agent and any other information or documentation reasonably
requested by the Administrative Agent in connection therewith).

 

SECTION VII. REAFFIRMATION

 

By signing this Amendment, each Credit Party hereby confirms that (a) its
obligations and liabilities under the ABL Credit Agreement as modified hereby
and the other Credit Documents to which it is a party remain in full force and
effect on a continuous basis after giving effect to this Amendment, (b) the
Secured Parties remain entitled to the benefits of the Guaranty and the security
interests set forth or created in the Collateral Documents and the other Credit
Documents and (c) notwithstanding the effectiveness of the terms hereof, the
Collateral Documents and the other Credit Documents are, and shall continue to
be, in full force and effect and are hereby ratified and confirmed in all
respects.  Each Credit Party ratifies and confirms that all Liens granted,
conveyed, or assigned to any Agent by such Person pursuant to each Credit
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as amended hereby.

 

SECTION VIII. EXPENSES

 

The Borrowers agree to pay and reimburse the Administrative Agent for all its
reasonable costs and out-of-pocket expenses incurred in connection with the
preparation and delivery of this Amendment, including, without limitation, the
reasonable and invoiced fees, charges and disbursements of one counsel in each
applicable jurisdiction to the Administrative Agent.

 

SECTION IX. MISCELLANEOUS

 

(a)                                 THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                 EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AMENDMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,

 

4

--------------------------------------------------------------------------------


 

BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AMENDMENT, WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AMENDMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION OF THIS AMENDMENT AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS AMENDMENT.  IN THE EVENT OF
LITIGATION, THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(c)                                  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or electronic file shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature Pages Follow.]

 

5

--------------------------------------------------------------------------------


 

 

DOUGLAS DYNAMICS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Vice President, Controller, and Treasurer

 

 

 

 

 

 

 

DOUGLAS DYNAMICS, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Vice President, Controller, and Treasurer

 

 

 

 

 

 

 

DOUGLAS DYNAMICS FINANCE COMPANY

 

 

 

 

 

 

By:

/s/ James L. Janik

 

 

Name: James L. Janik

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

FISHER, LLC

 

 

 

 

By:

DOUGLAS DYNAMICS, LLC

 

Its:

Sole Member

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Vice President, Controller, and Treasurer

 

 

 

 

 

 

 

TRYNEX INTERNATIONAL LLC

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Vice President, Controller, and Treasurer

 

[Signature Page to ABL Amendment]

 

--------------------------------------------------------------------------------


 

 

HENDERSON ENTERPRISES GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Treasurer

 

 

 

 

 

 

 

HENDERSON PRODUCTS, INC.

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Treasurer

 

 

 

 

 

 

 

ACQUISITION DELTA LLC

 

 

 

 

 

 

By:

/s/ Robert J. Young

 

 

Name: Robert J. Young

 

 

Title: Treasurer

 

[Signature Page to ABL Amendment]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Collateral Agent and as a
Lender

 

 

 

 

 

 

 

By:

/s/ Raymond Gage

 

 

Name: Raymond Gage

 

 

Title: Authorized Officer

 

[Signature Page to ABL Amendment]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ John Nocita

 

 

Name: John Nocita

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------